Russell, J.
1. A judgment' overruling a demurrer to an accusation
should be excepted to directly by exceptions pendente lite, properly preserved in the record, or by exceptions in the final bill of exceptions, . timely filed. It does not constitute a proper ground in a motion for a new trial. Williams v. State, 4 Ga. App. 853 (62 S. E. 525).
2. Grounds contained in an amendment to a motion for a new trial, not . vex-ified or .approved by the trial judge, can not be considered by this court. Soell v. State, 4 Ga. App. 337 (61 S. E. 514) ; Wilson v. Cobb, 4 Ga. App. 272 (61 S. E. 133).
3. The evidence in support of the verdict is very weak and unsatisfactory, but this court can not say that the verdict is wholly unauthorized.

Judgment affirmed. Pottle, J., not presiding.